Case 4:18-cv-00247-ALM Document 120-5 Filed 01/27/20 Page 1 of 5 PageID #: 2698
                                                                                    FILED
                                                                                      Dec 18, 2018
                 BEFORE THE DISTRICT 14 GRIEVANCE COMMITTEE
                           EVIDENTIARY PANEL 14-2
                             STATE BAR OF TEXAS

 COMMISSION FOR LAWYER                             §
 DISCIPLINE,                                       §
 Petitioner                                        §                                 Dallas Office
                                                   §                            Chief Disciplinary Counsel
 V.                                                §            CASE NO. 201707583
                                                   §
 JASON LEE VAN DYKE,                               §
 Respondent                                        §

                      THIRD AMENDED EVIDENTIARY PETITION

        COMES NOW, the Commission for Lawyer Discipline (Petitioner), and would

 respectfully show the following:

                                              I. Parties

        Petitioner is a committee of the State Bar of Texas. JASON LEE VAN DYKE, State Bar

 No. 24057426 (Respondent), is an attorney licensed to practice law in the State of Texas.

 Respondent may be served with process at 108 Durango Drive, Crossroads, Texas 76277, or

 wherever he may be found.

                                    II. Jurisdiction & Venue

        This Disciplinary Proceeding is brought pursuant to the State Bar Act, TEX. GOV’T.

 CODE ANN. Sec. 81.001, et seq., the Texas Disciplinary Rules of Professional Conduct, and the

 Texas Rules of Disciplinary Procedure. The complaint that forms the basis of this Disciplinary

 Proceeding was filed by Thomas C. Retzlaff on or after January 1, 2004. Venue is proper in

 Denton County, Texas, pursuant to Rule 2.11(B) of the Texas Rules of Disciplinary Procedure,

 because Denton County is the county of Respondent’s principal place of practice.




                           Third Amended Evidentiary Petition – Van Dyke.7583
                                             Page 1 of 5

                                                             Exhibit 5
Case 4:18-cv-00247-ALM Document 120-5 Filed 01/27/20 Page 2 of 5 PageID #: 2699



                                   III. Professional Misconduct

        The acts and omissions of Respondent as alleged below, constitute professional

 misconduct.

                                      IV. Factual Allegations

        On or about March 28, 2018, Respondent filed a lawsuit against Complainant, Thomas C.

 Retzlaff (Complainant), in retaliation for Retzlaff filing a grievance against Respondent. Further,

 beginning in or around March 2018, Respondent repeatedly told Complainant to kill himself and

 made multiple threats of physical violence to Retzlaff, thereby committing criminal acts that

 reflect adversely on Respondent’s honesty, trustworthiness or fitness as a lawyer. The threats

 Respondent made to the Complainant and/or criminal acts committed by Respondent include but

 are not limited to the following: 1) Respondent threatened Complainant, “No more lawsuit. See

 you this weekend with my rifle”; 2) Respondent threatened Complainant, “If you do not stop

 calling my clients, I will make you suffer. Better watch your back Tom”; 3) Respondent

 threatened Complainant, “Did you know that, when I strangle you, that you could be conscious

 to feel all of that pain for up to three minutes before brain death occurs? What kind of vegetable

 would you like to be for the rest of your life? How about a turnip?”; 4) Respondent threatened

 Complainant, “lol. you are a dead man. enjoy it while it lasts”; 5) Respondent threatened

 Complainant, “I can’t wait to see your fat ass on the other end of my scope. Did you know that a

 190 grain 300 Winchester Magnum round travels at approximately 2,800 feet per second?”; 6)

 Respondent threatened Complainant, “What do you want on your polished rock, Tom? I’m

 coming for you. Sure as God’s vengeance I’m coming. Nobody will ever be harassed by you

 again. You’re taking a dirt nap”; 7) Respondent threatened Complainant, “you better have your

 will made out Thomas. Im (sic) coming for YOU!”; 8) Respondent threatened Complainant,



                            Third Amended Evidentiary Petition – Van Dyke.7583
                                              Page 2 of 5
Case 4:18-cv-00247-ALM Document 120-5 Filed 01/27/20 Page 3 of 5 PageID #: 2700



 “You are a dead man”; 9) Respondent told Complainant, “[y]ou should kill yourself”; 10)

 Respondent told Complainant, “[k]ill yourself, Tom”; 11) Respondent told Complainant “[g]o

 kill yourself”; 12) Respondent threatened Complainant, “[y]ou should kill yourself”; and, 13)

 Respondent told Complainant, “[k]eep digging your own grave. And while you are at it: kill

 yourself.”

        In addition, in or around November 2018, after the Evidentiary Petition was filed in this

 matter, Respondent, again sent a death threat and/or statement intended to harass, annoy, alarm,

 abuse, torment, embarrass, or offend via social media to Complainant in which Respondent

 posted a picture of himself with a gun, directing his post at the Complainant.

        Further, on or about December 12, 2018, Respondent again made multiple death threats

 to Complainant, including but not limited to the following – 1) Respondent threatened

 Complainant, “[g]o fuck yourself and what’s left of your miserable life. You have destroyed my

 life, and for that offense, you will pay with your own. That’s not a threat. That’s a PROMIS

 motherfucker”; 2) Respondent threatened Complainant, “I promise you this motherfucker: If my

 law career dies, you die with it”; and, 3) “If you think you’re so tough, come to Dallas. It would

 be my pleasure to curb stomp your ass.”

                          V. Disciplinary Rules of Professional Conduct

        The conduct described above is in violation of the following Texas Disciplinary Rules of

 Professional Conduct:


        8.04(a)(2)       A lawyer shall not commit a serious crime or commit any other criminal
                         act that reflects adversely on the lawyer’s honesty, trustworthiness or
                         fitness as a lawyer in other respects.




                             Third Amended Evidentiary Petition – Van Dyke.7583
                                               Page 3 of 5
Case 4:18-cv-00247-ALM Document 120-5 Filed 01/27/20 Page 4 of 5 PageID #: 2701



                                           VI. Complaint

        The complaint that forms the basis of the cause of action set forth above was brought to

 the attention of the Office of the Chief Disciplinary Counsel of the State Bar of Texas by

 Thomas C. Retzlaff filing a complaint on or about December 20, 2017.

                                             VII. Prayer

        WHEREFORE, PREMISES CONSIDERED, Petitioner prays that a judgment of

 professional misconduct be entered against Respondent and that this Evidentiary Panel impose

 an appropriate sanction against Respondent as warranted by the facts. Petitioner further prays to

 recover all reasonable and necessary attorneys’ fees and all costs associated with this proceeding.

 Petitioner further prays for such other and additional relief, general or specific, at law or in

 equity, to which it may show itself entitled.


                                                         Respectfully submitted,

                                                         Linda A. Acevedo
                                                         Chief Disciplinary Counsel

                                                         Kristin V. Brady
                                                         Assistant Disciplinary Counsel

                                                         Office of the Chief Disciplinary Counsel
                                                         State Bar of Texas
                                                         The Princeton
                                                         14651 Dallas Parkway, Suite 925
                                                         Dallas, Texas 75254
                                                         Telephone: (972) 383-2900
                                                         Facsimile: (972) 383-2935
                                                         Email: kristin.brady@texasbar.com



                                                         ____________________________________
                                                         Kristin V. Brady
                                                         State Bar No. 24082719

                                                         ATTORNEYS FOR PETITIONER

                            Third Amended Evidentiary Petition – Van Dyke.7583
                                              Page 4 of 5
Case 4:18-cv-00247-ALM Document 120-5 Filed 01/27/20 Page 5 of 5 PageID #: 2702




                               CERTIFICATE OF SERVICE

 I hereby certify that a true and correct copy of the foregoing has been served on Respondent,
 Jason Lee Van Dyke on this the 18th day of December 2018, via email
 (jason@vandykelawfirm.com).




                                                       ______________
                                                       Kristin V. Brady




                          Third Amended Evidentiary Petition – Van Dyke.7583
                                            Page 5 of 5
